DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34, 35, 37, 39, and 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33, 36, 38, and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) measuring an electrical property along at least a portion of the length of a channel by applying potential differences between two electrodes attached along the length of the channel and (ii) forming aggregate by interaction between the probe and  , does not reasonably provide enablement for (i) measuring am electrical property of the channel without specifying how/what to measure the electrical property or (ii) forming aggregate without target nucleic acid present in the channel.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claimed invention is directed to a method of detecting a target nucleic acid in a sample which comprises steps of (i) measuring an electrical property of the channel to obtain an electrical property value, (ii) comparing the obtained electrical property value with a reference value, and (iii) detecting an aggregate, wherein the aggregate is formed by interaction between the nucleic acid and the probe as cited in claim 30. It should be noted that claim does not require any step of introducing the sample containing the target nucleic acid in the channel. 
The instant specification discloses a method of detecting a target nucleic acid in a sample by (i) introducing the sample and a probe into the channel, (ii) forming an aggregate by interaction between the sample and the probe, (iii) measuring a change in an electrical property along at least a portion of the channel that accommodate the sample and the probe by applying potential difference between electrodes attached along the channel through a detection circuit (Figures 1-4, paragraphs [0031] – [0036]). 
It should be noted that claim does not require any step of introducing the sample containing the target nucleic acid in the channel or any electrodes for measuring electrical property of at least a portion of channel. 
No other working examples in the instant specification is provided to show that (i) an aggregate could be formed without a nucleic acid present in the channel or (ii) measurement of the electrical property could be achieved by any other method or any other orientations without applying potential difference between electrodes attached to the channel. That is, the instant specification does not provide support that a nucleic acid in the sample could be detected by introducing the probe only in the channel. Therefore, the scope of invention that the applicant intends to claim appears to be so broad that any kind of catalyst provided on an electrode could enhance any kind of chemical reaction.
 After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to detect a target nucleic acid in a sample by merely measuring electrical property without specifying measuring method and orientation. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 31-33, 36, 38, and 40-44 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33, 36, 38, and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the nucleic acid probe is allowed to flow in the channel" in line 3-4.  Claim also requires “the aggregate is formed by an interaction between the target nucleic acid and the nucleic acid probe” (NOTE: claim does not require any target nucleic acid present in the channel). It is not clear how the nucleic acid interacts with the probe since the probe flows in the channel. Appropriate correction/clarification is required.
Claim 30 recites the limitation "measuring an electrical property of the channel" in line 6.  Since “the channel” has three-dimensional structure, it is not clear which part/portion of the channel the measured electrical property is referred to. Moreover, it is not clear how “an electrical property of the channel “is measured. Appropriate correction/clarification is required.
Claim 30 recites the limitation "a reference value" in line 7. It is not clear what “a reference value” is regarded. Claim does not clearly define what “a reference value” is referred.  Appropriate correction/clarification is required.
Claim 30 recites the limitation "the aggregate is formed by an interaction between the target nucleic acid and the nucleic acid probe“. Since claim does not require any target nucleic acid within the channel, it is not clear how “the aggregate” is formed without “the target nucleic acid” present within the channel. Furthermore, it is not clear how to (i) detect an aggregate if the aggregate could not be formed or (ii) how to detect a target nucleic acid in a sample without the target nucleic acid present in the channel.  Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 31-33, 36, 38, and 40-44 are rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-33, 36, 38, and 40-44 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jack (PG-PUB US 2015/0045254).
Regarding claim 30, Jack discloses a method for detecting a nucleic acid in a sample (ABSTRACT). The method includes steps of 
(1) flowing/introducing a nucleic acid probe into a chamber/channel (Figure 11, paragraph [0052])
(2) measuring and determining a baseline signal without the target present in the sample (i.e. determining a reference electrical property value……, Figure 11, paragraph [0055]);
 (3) measuring and determining an electrochemical signal by applying a voltage to an electrode in the chamber/channel after the sample and the probe are introduced into the chamber/channel (Figures 10 & 11, paragraphs [0034] & [0054]); and 
(4) determining if a target marker (i.e. a nucleic acid, paragraphs [0023] & [0027]) is present, based upon the comparison of the measured signal and the baseline signal (paragraph [0055]),
wherein the measurement is carried out by cycling the potential between 0 mV to -300 mV then back to 0 mV (, Figure 2, paragraphs [00356] – [0036])
The limitation of “a channel" does not require any additional structure and will be interpreted as "a passage". The chamber of Jack is "a passage", hence "a channel". 
Regarding claim 31, Jack teaches a plurality of probes (Figure 3, paragraphs [0036]-[0037]).
Regarding claim 32, Jack teaches that the probes interact with the target nucleic acid through hybridization (paragraph [0022]).
Regarding claim 33, Jack teaches that the probe may be utilized to amplify the signal (paragraph [0041]).
Regarding claim 36, Jack teaches that that sample may be viral (paragraph [0025]).
Regarding claim 38, the sample and the probe are introduced into the channel either concurrently or sequentially.  Both steps are known to be suitable in the method of detecting nucleic acid.  It would have been obvious to choose one of the two ways to introduce the sample and the probe since there are a finite number of predictable solutions when selecting a particular addition method for introducing the sample and the probe
Regarding claim 40, Jack teaches to measure baseline signal without probes (paragraph [0055]).
Regarding claim 41, Jack teaches to apply voltage to the electrodes attached to the channel (paragraph [0034]).
Regarding claim 42, Jack teaches that the signal may be current (paragraph [0054]).
Regarding claim 43, Jack teaches that a display or an indicator may be incorporated with the device for indicating the presence or absence of the target marker (paragraphs [0040] & [0056]).
Regarding claim 44, Jack teaches that the system can generate detection results and indicate such results through a plurality of pins that interfaces with an external processor (paragraph [0056]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 16 of U.S. patent 10,196,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent claims a method of detecting an analyte in a sample comprises substantially the same steps as the instant application.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2, 7-8, and 12 of U.S. patent 10,626,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent claims a method of detecting an analyte in a sample comprises substantially the same steps as the instant application.
Conclusion

Claims 30-33, 36, 38, and 40-44 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795